Per Curiam.
A rule was allowed in this case why a writ of certiorari should not be issued out of the Supreme Court to review a certain ordinance of the borough of South Toms River, known as ordinance No. 10, providing for the improvement with concrete curbs and sidewalks on both sides of Atlantic City Boulevard, and on both sides of portions of South Main street, in the borough of South Toms River, Ocean county, as a local improvement; undert Pamph. L. 1917, pp. 370, 375, §10; 2 Cum. Supp. Comp. Stat. 1924, p. 2194; Pamph. L. 1925, p. 392.
The prosecutor asks for the writ on three grounds — first, it is alleged protests were filed with the borough council by owners of lands that would be affected under the ordinance, constituting more than two-thirds in assessed valuation of all the lands to be assessed for the improvement, as provided by Pamph. L. 1917, p. 375, § 10. Second, the ordinance was passed by the borough council without any determination that such local improvement is a public necessity, in which case the municipality may undertake such local improvement notwithstanding such objection, as provided by the statute. Pamph. L. 1917, p. 319, art. 20, § 10. The Home Rule act, as amended by Pamph. L. 1922, p. 201; Mead v. City of Passaic, 2 N. J. Mis. R. 953. Third, the borough failed to give the ten days’ notice required by the. statute and gave only nine'days; Pamph. L. 1917,'p. 374, § 9.
*1075Without attempting definitely to decide these questions, it is sufficient to say that the record as presented to us raises an arguable question which entitled the prosecutor to a writ, and therefore a writ of certiorari is allowed to issue.